NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                           FOR THE NINTH CIRCUIT
                                                                           APR 03 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
TIMOTHY STREM,                                  No.    17-56709

             Plaintiff-Appellant,               D.C. No.
                                                3:15-cv-02120-KSC-JMA
 v.

COUNTY OF SAN DIEGO; et al.,                    MEMORANDUM*

             Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Karen S. Crawford, Magistrate Judge, Presiding

                    Argued and Submitted February 27, 2019
                Southwestern Law School, Los Angeles, California

Before: THOMAS, Chief Judge, HAWKINS, Circuit Judge, and PREGERSON,**
District Judge.

      Timothy Strem (“Strem”) brought an action against San Diego County Sheriff’s

Deputies Vernon Willis and Peter Myers (together, the “Deputies”) and the County

of San Diego (the “County”) under 42 U.S.C. § 1983, alleging the Deputies used

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for the
Central District of California, sitting by designation.
excessive force in violation of the Fourth Amendment by tackling him and

handcuffing his hands behind his back when responding to a 911 caller’s report that

Strem was suicidal and armed with a gun. Strem appeals the grant of summary

judgment in the defendants’ favor on qualified immunity grounds.1           We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      Under these circumstances, bringing Strem to the ground and handcuffing him

was a reasonable way of overcoming Strem’s resistance and ensuring the

Deputies’—and Strem’s—safety. See Jackson v. City of Bremerton, 268 F.3d 646,

650–53 (9th Cir. 2001) (officer did not use excessive force by pushing an unresisting,

unarmed suspect to the ground, kneeling on her back, and handcuffing her,

notwithstanding her complaints of prior injuries, because the suspect’s conduct

potentially threatened the officer’s safety). The Deputies did not violate Strem’s

constitutional rights.

      AFFIRMED.




      1
       Strem challenges the grant of summary judgment as it pertains to the Deputies,
but not to the County.
                                          2